Opinion by
Cline, J.
At the trial the petitioner testified that when the entry was appraised, he was assessed the sum of $77.84; that he appealed to reappraisement but abandoned the same on the advice of the prosecuting attorney, with the understanding that he might file an application for a refund. The official papers indicated that petitioner’s only error was in calculation, no undervaluation existing. It was found that the petitioner, in making the entry in this case, acted without intention to misrepresent the facts or to defraud the revenue of the United States or to deceive the appraiser as to the value of the goods. The petition was therefore granted.